Citation Nr: 0947827	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 21, 1992, to July 
31, 1992, and June 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2008 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota, (hereinafter RO).  
In September 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

As the Veteran clearly limited his contentions in his May 
2008 notice of disagreement, June 2008 substantive appeal and 
September 2009 hearing to the issue of TDIU, the Board finds 
this to be the only issue properly before the Board at this 
time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2009). 


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder, rated as 50 percent disabling; bronchial asthma 
rated as 30 percent disabling; degenerative changes of the 
left knee joint and tinnitus, each rated as 10 percent 
disabling; and bilateral sensironeural hearing loss and 
gastroesophageal reflux disease, each rated noncompensable.  

2.  The Veteran has reported that he last worked in December 
2006; he described employment as a mechanic; and he has 
indicated that he is currently working towards a Bachelors 
degree in electrical engineering. 

3.  The Veteran's service-connected disabilities, by 
themselves, do not preclude him from securing or following a 
substantially gainful occupation


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in November 2007 prior to the 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail in his claim.  

With regard to the duty to assist, the service treatment 
reports, VA clinical reports, and reports from multiple 
recent VA examinations completed in April and May 2009 have 
been received.  As there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claim, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for post-traumatic stress 
disorder, rated as 50 percent disabling; bronchial asthma 
rated as 30 percent disabling; degenerative changes of the 
left knee joint and tinnitus, each rated as 10 percent 
disabling; and bilateral sensironeural hearing loss and 
gastroesophageal reflux disease, each rated noncompensable.  
The service connected disabilities combine to be 70 percent 
disabling.  As such, the service-connected disability meets 
the percentage rating standards for TDIU.  38 C.F.R. § 
4.16(a).  Thus, the matter for consideration is whether the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment. 

The Veteran has reported in written argument and sworn 
testimony to the undersigned that he last worked in December 
2006 when he became too disabled to work due to, as claimed 
by him, service connected disabilities.  He has reported 
employment as a mechanic and testified that he is currently 
working towards a Bachelors degree in electrical engineering. 

The record includes reports from an April 2009 VA audiometric 
examination that showed normal hearing thresholds in the 
right ear with impaired speech recognition and mild hearing 
loss in the left ear.  The examiner concluded that the 
Veteran's hearing impairment and tinnitus did not prevent 
gainful employment.  The Veteran was afforded a VA 
psychiatric examination in April 2009 that showed mildly 
impaired memory, recurrent distressing dreams of traumatic 
in-service events, feelings of detachment and estrangement 
from others, irritability, hypervigilance and difficulty with 
concentrating.  The Global Assessment of Functioning score 
was 60, which corresponds with moderate difficulty in social, 
occupational, or school functioning.  The examiner stated 
that while the Veteran's ability to tolerate stress and work 
in an efficient manner was compromised to some degree by his 
post-traumatic stress disorder, he did not appear to be 
incapable of working altogether, and it was noted that the 
Veteran was attending college full time with the hope of 
beginning a new career in electronics after graduation.

The Veteran was afforded a VA general medical examination in 
May 2009 that included pulmonary function testing that 
revealed no obstructive disease and normal predicted FEV1 and 
FVC readings.  There also was a normal chest x-ray.  The 
examination of the left knee showed normal motion with no 
edema, effusion, instability, or abnormal or guarding of 
movement but with tenderness at the superior patella and 
medial joint line and mild weakness.  With regard to 
gastroesophageal reflux disease, the Veteran said this 
condition was under good control and that he had heartburn 
symptoms "once in a while" and regurgitation of bile liquid 
rarely.  He denied nausea, vomiting, dysphagia, esophageal 
distress, hematemesis or esophageal dilation.  The diagnoses 
following the examination were asthma, left knee degenerative 
joint disease and gastroesophageal reflux disease, and the 
examiner stated that the Veteran would be able to work in his 
chosen profession and perform substantial gainful employment 
with work limitations of no repetitive squatting, kneeling, 
or stair and ladder climbing. 

A review of the record does not reveal an opinion by a 
physician that the Veteran is unable to work solely due to 
service-connected disability.  In fact, the medical evidence 
addressing this matter in the form of the April and May VA 
examinations described above resulted in conclusions that 
service connected disability did not preclude employment.  As 
such, there is simply no evidence that all forms of 
employment are precluded by the Veteran's service-connected 
disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
Veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the Veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no reliable evidence that all 
employment has been precluded due solely to the Veteran's 
service-connected disabilities.  Thus, the claim for TDIU 
must be denied.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for TDIU, the 
doctrine is not for application.  Gilbert, supra.  




ORDER
Entitlement to TDIU is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


